Title: From Thomas Jefferson to Thomas Mann Randolph, 7 May 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Philadelphia May 7. 1800.

Yours of Apr. 26. came to hand the 2d. inst. we have recieved information, not absolutely to be relied on, that our envoys are arrived at Paris and were recieved with peculiar favor. I have seen a letter from a person there of the best information dated in January that the dispositions of the present government were so favorable that a carte blanche would be given to our envoys & that it would not be in their power to avoid a settlement.—the New York city election has resulted in favor of the republican ticket. I inclose you a state of it. this is considered by both parties as deciding the legislative majority in that state, without taking into account what we shall gain in the country elections. the federalists do not conceal their despair on this event. they held a caucus on Saturday night and have determined on some hocus-pocus maneuvres by running Genl. Charles C. Pinckney with mr Adams to draw off South Carolina, and to make impression on N. Carolina.—we still count on rising on the 12th. perhaps we may be a  day or two later, tho’ it is generally expected otherwise. I shall not set out till the day, or day after we rise.
You were not mistaken in your first idea that your tobacco was nearly sufficient for the paiment to G. Jefferson. I paid him 1870. D. your Philadelphia tobo. came to 1537.325 and the N. York supposed about 288. D. this when it all comes in will consequently be within a few dollars of what I paid; and as to the delay I have apologised for that to those for whom my money was destined. a little before I left Monticello I attempted a statement of our account. but we had let it run so long that it called for more time than I had left. I therefore brought on the materials here, & have stated it except as to one or two articles which need enquiry. I do not believe there will be a balance of 10. D. either way, including every thing I know of to the present moment. the money therefore in mr Jefferson’s hands which you destined for me, is free for other purposes. I sincerely wish I were able to aid you in the embarrasments you speak of. but tho’ I have been wiping out mr Wayles’s old scores it has been impossible to me to avoid some new ones. the profits of my Bedford estate have gone for this purpose, and the unprofitable state of Albemarle has kept me in a constant struggle. there is a possible case which might enable me to aid you; and nothing could be so pleasing to me: but it is only possible. I would wish you however to avoid selling any thing as long as you can, to give time for this possibility. these things however will be better explained in conversation. present my constant love to my dear Martha, & the little ones, and accept assurances of the most affectionate attachment to yourself. Adieu.
